CULPEPPER, Judge.
For the reasons stated in the companion case of Whitehall Oil Company, Inc. v. Boagni et al., 217 So.2d 707, in which a separate decision is being rendered by us this date, the judgment appealed in the present case is reversed and set aside. It is now ordered, adjudged and decreed that there be judgment herein in favor of Whitehall Oil Company, Inc. against Mrs. Alice Boagni Heard in the amount of $974.-65, together with the additional .sum of $701.84, representing the funds formerly on deposit in the registry of the court in the proceedings numbered 44251A, on the docket of the 27th Judicial District for the Parish of St. Landry, plus legal interest on the whole from date of judicial demand until paid, and all costs hi lower court, as well as the costs of this appeal.
Reversed and rendered.